

114 S1292 RS: HUBZone Revitalization Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 112114th CONGRESS1st SessionS. 1292IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Vitter (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, without amendmentA BILLTo amend the Small Business Act to treat certain qualified disaster areas as HUBZones and to extend
			 the period for HUBZone treatment for certain base closure areas, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the HUBZone Revitalization Act of 2015.
		2.HUBZone qualified disaster areas
 (a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 3(p) (15 U.S.C. 632(p))—
 (A)in paragraph (1)— (i)in subparagraph (D), by striking or;
 (ii)in subparagraph (E), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
							
 (F)qualified disaster areas.; and (B)in paragraph (4), by adding at the end the following:
						
							(E)Qualified disaster area
 (i)In generalThe term qualified disaster area means any census tract or nonmetropolitan county located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or located in an area in which a catastrophic incident has occurred, if—
 (I)in the case of a census tract, the census tract ceased to be a qualified census tract during the period beginning 5 years before and ending 2 years after the date on which—
 (aa)the President declared the major disaster; or
 (bb)the catastrophic incident occurred; or (II)in the case of a nonmetropolitan county, the nonmetropolitan county ceased to be a qualified nonmetropolitan county during the period beginning 5 years before and ending 2 years after the date on which—
 (aa)the President declared the major disaster; or
 (bb)the catastrophic incident occurred. (ii)TreatmentA qualified disaster area shall only be treated as a HUBZone—
 (I)in the case of a major disaster declared by the President, during the 5-year period beginning on the date on which the President declared the major disaster for the area in which the census tract or nonmetropolitan county, as applicable, is located; and
 (II)in the case of a catastrophic incident, during the 10-year period beginning on the date on which the catastrophic incident occurred in the area in which the census tract or nonmetropolitan county, as applicable, is located.; and
 (2)in section 31(c)(3) (15 U.S.C. 657a(c)(3)), by inserting the Administrator of the Federal Emergency Management Agency, after the Secretary of Labor,. (b)ApplicabilityThe amendments made by subsection (a) shall apply to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or a catastrophic incident that occurs on or after the date of enactment of this Act.
			3.Base closure HUBZones
			(a)In
 generalSection 3(p)(5)(A)(i)(I) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)) is amended—
 (1)in item (aa), by striking or at the end;
 (2)by redesignating item (bb) as item (cc); and
 (3)by inserting after item (aa) the following:
					
 (bb)pursuant to subparagraph (A), (B), (C), (D), or (E) of paragraph (3), that its principal office is located in a HUBZone described in paragraph (1)(E) (relating to base closure areas) (in this item referred to as the base closure HUBZone), and that not fewer than 35 percent of its employees reside in—
 (AA)a HUBZone;
 (BB)the census tract in which the base closure HUBZone is wholly contained;
 (CC)a census tract the boundaries of which intersect the boundaries of the base closure HUBZone; or (DD)a census tract the boundaries of which are contiguous to a census tract described in subitem (BB) or (CC); or.
				(b)Period for base
		closure areas
				(1)Amendments
 (A)In generalSection 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (B)Conforming amendmentSection 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (2)Effective date; applicabilityThe amendments made by paragraph (1) shall— (A)take effect on the date of enactment of this Act; and
 (B)apply to— (i)a base closure area (as defined in section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D))) that, on the day before the date of enactment of this Act, is treated as a HUBZone described in section 3(p)(1)(E) of the Small Business Act (15 U.S.C. 632(p)(1)(E)) under—
 (I)section 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note); or
 (II)section 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note); and
 (ii)a base closure area relating to the closure of a military instillation under the authority described in clauses (i) through (iv) of section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D)) that occurs on or after the date of enactment of this Act.June 10, 2015Reported without amendment